Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly discloses or renders obvious the claimed method and apparatus, in particular an electric conducting plate implement, said electric conducting plate implement comprises at least one of, a ruthenium coated plate, a platinum coated plate, a palladium coated plate, and a titanium coated plate, wherein said electric conducting plate implement is configured to submerge within a water expanse containing at least salt, and wherein said electric conducting plate implement is configured to produce at least one of, a sodium hypo-chloride and chlorine as said water containing salt passes through said electric conducting plate implement; a power transformer coupled to said solar panel device and said electric conducting plate implement, wherein said power transformer is configured to regulate said electricity produced by said solar panel device, and wherein said power transformer is configured to provide said regulated power to said electric conducting plate implement; an electronic timer device coupled to said power transformer and said electric conducting plate implement, wherein said electronic timer device is configured to switch a flow of current to said electric conducting plate implement at a predetermined interval to generally prevent calcium or scale build-up on said electric conducting plate implement; a sealed aluminum air tight frame, wherein said sealed aluminum air tight frame is configured to house said solar panel device to substantially prevent water from leaking into said solar panel device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN S PHASGE whose telephone number is (571)272-1345.  The examiner can normally be reached on Monday to Thursday 11:30 am to 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARUN S PHASGE/Primary Examiner, Art Unit 1795